                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
vs.                                       )       CASE NO. 17-CR-30201-NJR
                                          )
GEORGE RHODES,                            )
                                          )
              Defendant.                  )

              NOTICE REGARDING PRIOR FELONY CONVICTIONS

       Comes now the United States of America, by Steven D. Weinhoeft, United States

Attorney for the Southern District of Illinois, and through Derek J. Wiseman, Assistant

United States Attorney, and for this Notice states as follows:

       1.     Defendant George Rhodes (hereinafter “defendant”) has been charged in

the Indictment in this case with one count of possession with intent to distribute a

controlled substance (Count 1) and one count of possession of a weapon as a convicted

felon (Count 2). Doc. 1.

       2.     The Indictment further alleges that said offenses occurred on or around

October 13, 2017.

       3.     Prior to October 13, 2017, defendant had been convicted of the following

felony offenses:

              a.     A conviction for Battery/Bodily Harm on August 12, 2011, in the

                     Third Judicial Circuit Court of Madison County, IL, in case number

                     11-CF-100341.
                                              1
             b.     A conviction for Aggravated Battery (Class 3) on August 12, 2011, in

                    the Third Judicial Circuit Court of Madison County, IL, in case

                    number 09-CF-1125.

             c.     A conviction for Aggravated Battery (Class 3) on January 11, 2010,

                    in the Third Judicial Circuit Court of Madison County, IL, in case

                    number 08-CF-795.

      4.     Documents relating to these convictions, including charging documents

and judgments have been provided to defendant in discovery.

      5.     The Government hereby provides notice to defendant that it may rely on

any of these convictions as proof at trial of the statutory element of a prior felony

conviction as alleged in the Indictment.

                                               Respectfully submitted,

                                               THE UNITED STATES OF AMERICA

                                               STEVEN D. WEINHOEFT
                                               United States Attorney

                                               s/ Derek J. Wiseman
                                               DEREK J. WISEMAN
                                               Assistant United States Attorney
                                               Nine Executive Drive
                                               Fairview Heights, IL 62208
                                               Phone: (618) 628-3700
                                               E-mail: derek.wiseman@usdoj.gov




                                           2
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )
vs.                                   )       CASE NO. 17-CR-30201-NJR
                                      )
GEORGE RHODES,                        )
                                      )
            Defendant.                )


                           CERTIFICATE OF SERVICE

     I hereby certify that on October 30, 2018, I electronically filed the following
document:

             NOTICE REGARDING PRIOR FELONY CONVICTIONS

with the Clerk of Court using the CM/ECF system which will send notification of such
filing(s) to the following:

Quinn Michaelis, Attorney at Law

                                              Respectfully submitted,

                                              THE UNITED STATES OF AMERICA

                                              STEVEN D. WEINHOEFT
                                              United States Attorney

                                              s/ Derek J. Wiseman
                                              DEREK J. WISEMAN
                                              Assistant United States Attorney
                                              Nine Executive Drive
                                              Fairview Heights, IL 62208
                                              Phone: (618) 628-3700
                                              E-mail: derek.wiseman@usdoj.gov


                                          3
